ITEMID: 001-22971
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: PEJIC v. CROATIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mr Ivica Pejić, is a Croatian citizen, who was born in 1967 and lives in Kundl, Austria. The respondent Government are represented by their Agent Ms Lidija Lukina-Karajković.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 10 March 1995 the applicant drove a vehicle from Slovenia to Croatia, without passing through any customs checkpoint at the border. On the same day the Varaždin Police Department (Policijska uprava varaždinska) seized the applicant’s vehicle.
Subsequently the applicant was charged with an attempt to smuggle the vehicle into Croatia contrary to Section 355 (1) of the Customs Act (Carinski Zakon). On 29 March 1995 the Koprivnica Customs Offences Commission (Komisija za carinske prekršaje Carinarnice Koprivnica) found the applicant guilty of a customs offence and fined him 8,000 Croatian kunas (HRK). The fine was to be replaced by a prison term if the applicant did not pay it. Moreover, the applicant’s vehicle was confiscated.
The applicant appealed against the decision stating that he had not had any intention to smuggle the vehicle to Croatia, but that he had been lost and therefore missed the border checkpoint.
On 13 November 1995 the Custom Administration’s Customs Offences Appellate Commission (Komisija za carinske prekršaje u drugom stupnju carinske uprave Republike Hrvatske) upheld the first instance decision.
On 22 December 1995 the applicant, represented by a counsel, instituted proceedings in the Administrative Court (Upravni sud Republike Hrvatske) claiming that the lower administrative bodies had wrongly assessed the facts.
The facts related to the subsequent proceedings are in dispute. According to the Government, on 28 August 1997 the applicant’s claim was rejected by the Administrative Court. The judgment was served on the applicant’s counsel on 26 February 1998. In support of this the Government have submitted a copy of the Administrative Court’s judgment of 28 August 1997 and a copy of a receipt slip of an envelope addressed to the applicant’s counsel indicating that it contained a copy of the said judgment. The receipt slip was signed by an illegible name on 26 February 1998. It was also stamped by the Administrative Court on 2 March 1998 thus indicating that the signed receipt slip was returned to the court on that date.
According to the applicant, on 25 February, 28 April, 15 June, 28 October and 19 November 1998 he asked the Administrative Court to speed up the proceedings. He maintains that no judgment upon his claim before the Administrative Court has ever been served either on him or his counsel. As to the receipt slip submitted by the Government the applicant alleges that it was signed by an unknown person.
